Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 02/11/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending. 
Response to Applicant’s Argument
In view of the amendment to the claims, previous grounds of rejections have been withdrawn. Upon further search and consideration, please see details of new grounds of rejections set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-15, and 17-19 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Delp (US 2017/0248957 A1).
Claims 11-20 have not been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, Claim 11 recites a system in a vehicle comprising a speech recognition and interpretation module. 
“Module” is a nonce word. A nonce word is simply a generic description for software or hardware that performs a specified function.1 However, “module” is preceded by a structural modifier “speech recognition and interpretation” that is well understood in the art. According to the specification US 2021/0158810 A1 at ¶33, the speech recognition and interpretation module 210 implements a speech recognition algorithm and also determines the intent of the operator 201 based on context. Therefore, “speech recognition and interpretation” imparts sufficient structure to avoid 35 USC 112(f) treatment. See MPEP 2181IC. 
Regarding Claims 1 and 11, Krishnan discloses a system in a vehicle (Figs. 1-2, computer system 12 in autonomous vehicle 10), comprising: 
a speech recognition and interpretation module configured to generate a request from a voice command of an operator using a speech recognition algorithm (¶34 and see Fig. 2, speech module 46 enables system 12 to recognize and understand commands / requests provided by an occupant using his/her voice via automatic speech recognition and natural language understanding), the request being a selection of an operational mode of the vehicle, wherein the operational mode refers to a mode in which the vehicle is driven (¶44, “I prefer to take corners slower than that”, “slow down!”, “I prefer to use the right lane on this road”); and 
a processor (Fig. 2, processor 32) configured to determine pre-settings required by the request (¶13, vehicle 10 may include a plurality of default settings enabling autonomous vehicle 10 to decide how to operate when multiple acceptable options are available; e.g., a default setting might dictate that vehicle 10 navigate a corner at 80% of maximum speed given the geometry of a corner and road condition), a specified order of activation required for the pre-settings (¶40, generate a plan for navigating the driving environment by applying one or more default settings when deciding how to navigate one or more features in a driving environment; in view of ¶36, an autonomous driving module 50 may determine when to speed up, how fast to drive, when to slow down, how hard to brake, when to turn left and how far left, when to turn right and how far right), and whether the request is ready to initiate (¶41, determine any applicable preferences presently derived from one or more speech commands exist and relate to or addressing some road, corner, route that the autonomous vehicle 10 is presently navigating or approaching), the request requires one or more of the pre-settings to be activated (¶41, determine whether the one or more applicable preferences can be implemented; in view of ¶29, user is enabled by user interface 36 to orally control one or more default settings to customize an autonomous driving experience to his/her liking), or the request is infeasible (¶41, determine whether customization of one or more default settings of an autonomous vehicle 10 would produce a result that is within selected safety and legal thresholds), and to issue one or more instructions to implement the operational mode according to the request based on the determination being that the request is ready to initiate (¶42, if customization of default settings is possible, then change the plan that was generated in accordance with the one or more preferences and execute the customized plan). 
Krishnan does not disclose to provide feedback to the operator based on the determination.
Delp teaches a vehicle employing a voice actuated communication system (¶15, system for executing autonomous vehicle operations) obtaining a request generated from a voice command by an operator, the request being generated using speech recognition (¶26, interface 109 implements a voice recognition routine to receive driver input through a microphone) and the request being a selection of an operational mode of the vehicle (¶40, as an alternative to operation of a conventional turn signal lever, the passing command is initiated by voice command via interface 109). 
In particular, the system determines whether the request requires one or more of pre-settings to be activated or the request is infeasible (¶42, user notifies the control system that a passing operation is desired; ¶43, system is configured to initiate a passing maneuver to the right by double clicking the turn signal lever upwardly; ¶45, the control system may use sensor data and vehicle systems, reference to GPS maps of the road to determine whether the passing operation can be executed) and providing feedback to the operator based on a result of the determining (¶45, if the system determined that the vehicle is already in the right-most lane, or a solid line exists along the passing side of the current lane, or if the GPS map or lane keeping system indicates the presence of a road shoulder adjacent the current lane, halt the passing operation and communicate an error message to the user indicating that the requested passing operation cannot be executed).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to provide feedback to the operator based on determining whether requests require one or more pre-settings to be activated or the request is infeasible in order to determine if operation required by user speech command would be safe and legal (Krishnan, Abstract; Delp, ¶45, it is not safe to pass when a double slid line indicating a lane containing oncoming traffic in the desired passing direction and it is not legal to pass when it is determined that a solid line exists along the passing side of the current lane). 
Regarding Claims 2 and 12, Krishnan discloses wherein the processor is configured to make the determination that the request is ready to initiate based on information from a drive controller (¶37, a control module 52 may be programmed to request, initiate, or implement one or more actions or functions based on one or more determinations made by autonomous driving module 50 (i.e., drive controller for implementation of selected mode); i.e., ¶41, determining at step 68 whether preferences presently derived from one or more speech commands relate to or address some features that the autonomous vehicle 10 is presently navigating or approaching). 
Regarding Claims 3 and 13, Delp modified Krishnan discloses to implement the feedback to the operator includes acknowledgment of the request based on the determination being that the request is ready to initiate (Delp, ¶61, after acknowledgement of the passing command in block 406 (¶46, provide audio and visual acknowledgement that the passing command has been received and is in progress), while the passing operation is in progress, communicate via audio and visual display a notification to a user indicating that the operation is still in progress until block 480 when passing operation is complete).
Regarding Claims 4 and 14, Krishnan discloses wherein the processor is configured to use a look up table of requests and corresponding pre-settings to determine the pre-settings (¶35, identify one or more preferences applicable to a present situation within one or more preferences files 40 within a database of preference files; ¶41, determine whether any applicable preferences exist involved determining whether any preferences stored in one or more preference files 40 to implement customization of one or more default settings). 
Regarding Claims 5 and 15, Krishnan discloses wherein the processor is configured to determine the one or more pre-settings to be activated by checking one or more settings of other systems of the vehicle (¶24, preferences may relate to default settings regard speed, acceleration, braking, suspension settings, settings of climate control systems, settings of media system). 
Regarding Claims 7 and 17, Krishnan discloses wherein the processor is configured to issue the one or more instructions to implement the operational mode by activating the one or more pre-settings in the specified order (¶36 and ¶40, generate a plan for navigating the driving environment by applying one or more default settings when deciding how to navigate one or more features in a driving environment; e.g., determine when to speed up, how fast to drive, when to slow down, how hard to brake, when to turn left and how far left, when to turn right and how far right). 
Regarding Claims 8 and 18, Delp modified Krishnan discloses wherein the processor is configured to make the determination that the request is infeasible based on information from one or more sensors (Delp, ¶30, an array of vehicle sensors designed to monitor various vehicle operational parameters and environmental conditions external to the vehicle; ¶45, determine a solid line exists along the passing side of the current lane or detection of a double solid line indicating a lane containing oncoming traffic in the desired passing direction and thus indicating that the requested passing operation cannot be executed). 
Regarding Claims 9 and 19, Delp modified Krishnan discloses wherein the feedback includes an indication that the request will not be implemented based on the determination being that the request is infeasible (Delp, ¶45, communicate an error message to the user indicating that the requested passing operation cannot be executed). 
Claims 6 and 16 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Delp (US 2017/0248957 A1) as applied to claims 1 and 11, in further view of Kim et al. (US 2019/0378515 A1).
Regarding Claims 6 and 16, Krishnan does not disclose wherein the feedback to the operator includes a request for confirmation to set the one or more pre-settings based on the determination being that the request requires the one or more pre-settings to be activated.
Kim discloses a dialogue system for controlling a vehicle (Abstract) to provide feedback to an operator including a request for confirmation to set one or more pre-settings for vehicle operations based on a determination being that a voice command / request requires one or more pre-settings to be activated (Fig. 3, utterance 3 “Guide to B Oil”; Fig. 5, S3 and utterance 4; pre-settings correspond to route navigation similar to Krishnan ¶13, default settings dictating that an autonomous vehicle 10 take the route requiring the least amount of time). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to provide a feedback to an operator including a request for confirmation to set one or more pre-settings for vehicle operations based on a determination being that a voice command / request requires one or more pre-settings to be activated in order to perform an action according to the stored initial value or it may be possible to confirm whether to perform an action according to the stored initial value, to a user (Kim, ¶380).
Claims 10 and 20 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Delp (US 2017/0248957 A1) as applied to claims 1 and 11, in further view of Pitschel et al. (US 9922642 B2).
Regarding Claims 10 and 20, Krishnan discloses generating the request from the voice command by using a speech recognition algorithm and by determining an intent of the operator based on a context for the voice command (¶34, a speech module 46 implementing automatic speech recognition and natural language understanding to recognize and understand commands and requests provided by an occupant using his/her voice).
Krishnan does not disclose determining an intent of the operator based on a context for the voice command by tracking prior voice commands and the feedback, and implementing a text-to-speech algorithm to provide an audio output of the feedback to the operator.
Pitschel teaches a speech recognition and interpretation module configured to generate a request from a voice command of an operator using a speech recognition algorithm and by determining an intent of the operator based on a context for the voice command by tracking prior voice commands (Col 10, Rows 25-38, speech to text processing module 330 converts speech into sequence of words and natural language processor 332 receives context information associated with user request including prior interactions / dialogue between digital assistant and the user; in view of Col 10, Rows 6-16, NLP module 332 takes the words and attempt to associate the words with one or more actionable intents representing a task that can be performed by the digital assistant) and feedback (Col 16, Row 58 – Col 17, Row 1, maintain organized records of previous user requests to which the digital assistant had initially failed to successfully respond but subsequently fulfilled  in order to provide satisfactory responses to the same or similar user requests received in the future).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determining a context for the voice command by tracking prior voice commands and feedback in order to perform same or similar operator requests received in the future (Pitschel, Col 10, Rows 10-14 and Col 16, Row 65 – Col 17, Row 1). 
Furthermore, Pitschel teaches that it is well known in the art to implement a text to speech algorithm to provide an audio output (citing on p. 31, “Lamel et al., "Generation and synthesis of Broadcast Messages", Proceedings of ESCA-NATO Workshop: Applications of Speech Technology, Sep. 1, 1993, 4 pages. cited by applicant” and p 39, “Black et al., "Multilingual Text-to-Speech Synthesis", Acoustics, Speech and Signal Processing (ICASSP'04) Proceedings of the IEEE International Conference, vol. 3, May 17-21, 2004, 4 pages. cited by applicant”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a text to speech algorithm to provide an audio output of the feedback to the operator as required by Delp (Delp, ¶77, the control system may communicate to the user (via audio, visual display, or both) the reasons why the operation has been delayed).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/19/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Williamson v. Citrix Online, L.L.C., 792 F.3d 1339, 1350 (Fed. Cir. 2015).